             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 1 of 18



1    Sanjay S. Schmidt (SBN 247475)
     LAW OFFICE OF SANJAY S. SCHMIDT
2
     1388 Sutter Street, Suite 810
3    San Francisco, CA 94109
     T: (415) 563-8583
4    F: (415) 223-9717
5
     e-mail: ss@sanjayschmidtlaw.com

6    Joseph S. May (SBN 245924)
     Has S. Jawandha (SBN 322005)
7    LAW OFFICE OF JOSEPH S. MAY
8
     1388 Sutter Street, Suite 810
     San Francisco, CA 94109
9    T: (415) 781-3333
     F: (415) 707-6600
10
     e-mail: joseph@josephmaylaw.com
11
     Attorneys for Plaintiff,
12   SANTIAGO HUTCHINS
13

14                              UNITED STATES DISTRICT COURT

15                          NORTHERN DISTRICT OF CALIFORNIA
16
     SANTIAGO HUTCHINS,                            )   Case No. 4:19-cv-05724-YGR
17                                                 )
                     Plaintiff,                    )   PLAINTIFF’S RESPONSE IN
18                                                 )   OPPOSITION TO CITY OF
            vs.                                    )   VALLEJO’S MOTION TO DISMISS;
19
                                                   )   MEMORANDUM OF POINTS AND
     CITY OF VALLEJO, a municipal corporation;
20                                                 )   AUTHORITIES IN SUPPORT
     City of Vallejo Police Department Officer
                                                   )   THEREOF
     DAVID MCLAUGHLIN, individually; City and
21                                                 )
     County of San Francisco Sheriff’s Department
                                                   )   Hearing Date: February 4, 2020
22   Sergeant JOHN DOE, individually; Walnut Creek
                                                   )   Time: 2:00 p.m.
     Police Department Officer JANE DOE,
23                                                 )   Courtroom: 1, Fourth Floor
     individually; and, DOES 3–50, Jointly and
                                                   )   Courthouse: Oakland
24   Severally,
                                                   )   Judge: Hon. Yvonne Gonzalez Rogers
25                   Defendants.                   )
                                                   )
26                                                 )
27
     //
28   //
     //

     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                     1
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 2 of 18



1                                      TABLE OF CONTENTS
2

3          TABLE OF AUTHORITIES …………………………………………………………. ii
4

5          I.        INTRODUCTION & STATEMENT OF THE ISSUES TO BE DECIDED…2
6

7          II.       STATEMENT OF FACTS …………………………………………………….. 3
8

9          III.      LEGAL STANDARD ……………………………………………………..……. 5
10

11         IV.       ARGUMENT …………………………………………………………………… 7
12

13                a. Plaintiff Has Sufficiently Pleaded a Monell claim against the City of
                     Vallejo. ………………………………………………………………………….. 7
14

15
                        i. A proper reading of Plaintiff’s Complaint demonstrates that the
16                         City’s first argument for dismissal fails because Plaintiff’s Monell
                           claim is not supported “solely” by reference to other lawsuits and
17                         allegations of wrongdoing by McLaughlin. ……………………………8
18

19
                        ii. The City’s second argument for dismissal is logically flawed because
                            it is predicated on a misapprehension of the facts concerning which
20                          agency conducted the investigation into Ofc. McLaughlin’s use of
                            excessive force and which agency had the power to discipline Ofc.
21                          McLaughlin for the conduct, and these flaws are fatal to the City’s
22
                            entire analysis on Monell causation. …………………………………. 13

23
           V.        CONCLUSION ………………………………………………………….……. 14
24

25

26

27

28




     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                        i
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 3 of 18



1                                      TABLE OF AUTHORITIES
2

3           Statutes & Federal Rules
4

5    42 U.S.C. § 1983 …………………………………………………………………………..passim
6    Fed. R. Civ. Proc. 8 ……………………………………………………………………...….5, 6, 7
7    Fed. R. Civ. Proc. 12 ………………………………………………………………………..2, 4, 7
8    Fed. R. Civ. Proc. 15 ……………………………………………………………………………..7
9

10          Cases
11

12   AE ex rel. Hernandez v. Cty. of Tulare
13          666 F.3d 631 (9th Cir. 2012) ………………………………………………..………10, 12
14   Ashcroft v. Iqbal
15          556 U.S. 662 (2009) ………………………………………………………………...5, 6, 7
16   Bell Atlantic v. Twombly
17          550 U.S. 544 (2007) ……………………………………………………………..….5, 6, 7
18   Burns v. City of Concord
19          99 F. Supp. 3d 1007 (N.D. Cal. 2015) ……………………………………………….…13
20   Clouthier v. Cty. of Contra Costa
21          591 F.3d 1232 (9th Cir. 2010) ……………………………………………………………8
22   Cormier v. All Am. Asphalt
23          458 F. App’x 620 (9th Cir. 2011) …………………………………………….………….6
24   Davis v. Clearlake Police Dep't
25          No. C-07-03365 EDL, 2008 U.S. Dist. LEXIS 67672 (N.D. Cal. Sep. 3, 2008) ….……12
26   Dominguez v. City of L.A., No. CV 17-4557-DMG (PLAx)
27          2018 U.S. Dist. LEXIS 228425 (C.D. Cal. May 24, 2018) ……………………………. 11
28




     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                   ii
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 4 of 18



1    Dougherty v. City of Covina
2           654 F.3d 892 (9th Cir. 2011) ……………………………………………………………10
3    Erickson v. Pardus
4           551 U.S. 89 (2007) ……………………………………………………………………….6
5    Hightower v. Tilton
6           No. C08-1129-MJP, 2012 U.S. Dist. LEXIS 50362 (E.D. Cal. Apr. 10, 2012) ……….…7
7    Isayeva v. Cnty. of Sacramento, No. 2:13-CV-02015-KJM-KJN,
8           2014 U.S. Dist. LEXIS 67917 (E.D. Cal. May 16, 2014) ………………………..………5
9    Johnson v. City of Shelby
10          574 U.S. 10 (2014) ………………………………………………………………….……7
11   Johnson v. Shasta Cnty.
12          83 F. Supp. 3d 918 (E.D. Cal. 2015) ……………………………………………………..7
13   Karim-Panahi v. L.A. Police Dep’t
14          839 F.2d 621 (9th Cir. 1988) ……………………………………………………………..7
15   Lacey v. Maricopa Cnty. (Arpaio) (en banc)
16          693 F.3d 896 (9th Cir. 2012) ……………………………………………………………..7
17   Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit
18          507 U.S. 163 (1993) …………………………………………………………………...5, 7
19   Lopez v. Smith (en banc)
20          203 F.3d 1122 (9th Cir. 2000) ……………………………………………………………7
21   M.M. v. Cty. of San Mateo, No. 18-cv-05396-YGR
22          2019 U.S. Dist. LEXIS 16742 (N.D. Cal. Feb. 1, 2019) ……………………...….8, 10, 12
23   Monell v. Dep't of Soc. Servs.
24          436 U.S. 658 (1978) …………………………………………..………………….. passim
25   Skilstaf, Inc. v. CVS Caremark Corp.
26          669 F.3d 1005 (9th Cir. 2012) ……………………………………………….………..5, 8
27   Starr v. Baca
28          652 F.3d 1202 (9th Cir. 2011) ……………………………………………….………..6, 9


     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                  iii
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 5 of 18



1    Swierkiewicz v. Sorema, N.A.
2           534 U.S. 506 (2002) …………………………………………………………..……….5, 6
3    Tellabs, Inc. v. Makor Issues & Rights, Ltd.
4           551 U.S. 308 (2007) ……………………………………………………………...……… 5
5    Vasquez v. Los Angeles Cnty.
6           487 F.3d 1246 (9th Cir. 2007) …………………………………………………………… 5
7    Zampetis v. City of Atl. City, No. 1:15-cv-01231-NLH-AMD
8           2017 U.S. Dist. LEXIS 101039 (D.N.J. June 29, 2017) ……………………………..…. 11
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                  iv
              Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 6 of 18



1          I. INTRODUCTION & STATEMENT OF THE ISSUES TO BE DECIDED
2
             This is a civil rights action arising out of an incident in which Defendant David
3
     McLaughlin (“McLaughlin”), an off-duty City of Vallejo Police Department Officer, acted under
4
     color of law and unlawfully brandished his gun, pointed it at Plaintiff, and held Plaintiff at
5
     gunpoint, after a tense exchange with Plaintiff outside of a pizzeria in the City of Walnut Creek.
6
     ECF No. 1, ¶¶ 22-28. Plaintiff was taken to the ground by McLaughlin and two other, to-be-
7
     identified officers who are employed by different departments and, after Mr. Hutchins was
8
     already face-down on the ground, Defendant McLaughlin intentionally struck Plaintiff in the
9
     head repeatedly. Id. at ¶¶ 30-33.1 Defendant McLaughlin has been implicated in a number of
10
     other incidents involving excessive force and other constitutional transgressions. Id., ¶¶ 42, 49,
11
     50, 51. An internal affairs complaint was made with the City concerning the incident giving rise
12
     to this suit, but the City never acknowledged the complaint, and never even attempted to
13
     interview Mr. Hutchins, but later “exonerated” Defendant McLaughlin, on June 3, 2019. Id., ¶
14
     48.
15
             Defendant City of Vallejo (“City”) has moved, pursuant to Rule 12(b)(6) of the Federal
16
     Rules, to dismiss certain components of the Second Cause of Action in Plaintiff’s Complaint,
17
     advancing two arguments: (1) that Plaintiff cannot “proceed with a Monell claim premised on
18
     allegations of claims and lawsuits made against the Department that have not resulted in a
19
     finding of misconduct (whether past, current, or future)”; and (2) that “the allegations of
20
     unconstitutional customs and policies by the” City “are not viable given that the investigations of
21
     the incident were under the purview of the City of Walnut Creek.” ECF No. 14 at 3:10-18.
22
     Defendant City’s arguments both fail. The first argument is based on a mischaracterization and
23
     oversimplification of Plaintiff’s Complaint. The second argument is based on the factually
24
     incorrect premise that the internal investigation of Ofc. McLaughlin’s use of force on Plaintiff
25
     was conducted by the City of Walnut Creek, which it decidedly was not, nor could it have been,
26
     because he is an employee of the City of Vallejo. These arguments are addressed below in turn.
27

28
     1
       These head strikes were captured on video by a bystander, which can be viewed by the Court at
     this link: https://tinyurl.com/r5qh7bh
     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                   2
              Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 7 of 18



1        II. STATEMENT OF FACTS
2
             The allegations in Plaintiff’s Complaint that are pertinent to the City’s motion2 are as
3
     follows. Defendant McLaughlin at all material times was employed as a police officer by
4
     Defendant City, was acting within the course and scope of that employment, and was acting
5
     under color of law. Id., ¶ 7. After subjecting Plaintiff to excessive force, McLaughlin continued
6
     to exert his authority as a California peace officer, causing Mr. Hutchins to be arrested by
7
     officers from the Walnut Creek Police Department. Id., ¶ 37. A bystander captured portions of
8
     the incident on video by using their cellular phone. Id., ¶ 38. The case was forwarded to the
9
     Contra Costa County District Attorney’s Office by the Walnut Creek Police Department for
10
     review and possible charges, but the District Attorney’s Office rejected the case in August 2018;
11
     no criminal charges against Plaintiff ensued. Id., ¶ 39. On October 12, 2019, Plaintiff, through
12
     the undersigned counsel, lodged a complaint against Defendant Officer McLaughlin with the
13
     Internal Affairs (“IA”) division of the Vallejo Police Department (“VPD”), reporting the use of
14
     excessive and unreasonable force by McLaughlin, inter alia. Id., ¶ 40. The VPD IA division did
15
     not formally acknowledge this IA complaint in any way, whether through a letter, email, or
16
     phone call. Id., ¶ 41.
17
             Meanwhile, on January 22, 2019, Defendant McLaughlin tackled and handcuffed a
18
     Vallejo resident, one Adrian Burrell, a filmmaker and former marine, who was passively
19
     exercising his First Amendment right to film a traffic stop Defendant McLaughlin was
20
     conducting on Mr. Burrell’s cousin. Id., ¶ 42. Mr. Burrell was filming from his porch, from a
21
     safe distance of about 30 feet from the traffic stop, which occurred in Mr. Burrell’s driveway.
22
     Mr. Burrell suffered a concussion from the assault by Defendant McLaughlin. Id. This incident
23
     was captured on video by Mr. Burrell, and was captured by Defendant McLaughlin’s body worn
24
     camera. https://www.sfchronicle.com/crime/article/Police-investigate-video-of-alleged-assault-
25
     of-a-13579568.php <last visited January 14, 2020>. As such, it is disingenuous for the City to
26

27

28
     2
      The City omitted a number of Plaintiff’s Monell allegations in its motion to dismiss, so Plaintiff
     will attempt to include these.
     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                3
              Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 8 of 18



1    characterize this incident as “unsubstantiated,” as City does in its motion to dismiss. See ECF
2    No. 14 at 10:12-16. There are numerous other news stories concerning this incident, too.
3            On February 1, 2019, Plaintiff’s counsel called the VPD IA division to inquire about the
4    IA complaint, following up the call with a letter; the VPD IA division failed to respond to either
5    inquiry. ECF No. 1, ¶¶ 43-45. Another inquiry by counsel to the VPD IA division was made on
6    May 10, 2019, but as was the case with the previous inquiries, nobody answered the phone, nor
7    did anybody ever return the call. Id., ¶ 46. The VPD IA division made no effort whatsoever to
8    interview Mr. Hutchins about his complaint at any time; typically, if a complaint is being
9    investigated, the IA division would at least attempt to speak to the complainant, as part of their
10   investigation. Id., ¶ 47. No such effort was made here. Id. Nevertheless, on June 3, 2019, the
11   VPD Professional Standards Division issued a disposition letter regarding the IA complaint,
12   purporting to “exonerate” Defendant McLaughlin, and concluding that the complaint of
13   excessive force was “unfounded.” Id., ¶ 48.
14           McLaughlin is known in the City of Vallejo; other citizens of the City have reported
15   incidents with McLaughlin, in which he has abused his authority as a police officer. Id., ¶ 49. In
16   2014, Defendant MCLAUGHLIN was named in a suit brought by one Frederick Cooley, in
17   which he was sued for allegedly pulling Mr. Cooley over illegally, holding him at gunpoint, and
18   searching his car. Id., ¶ 50. McLaughlin has also been involved in at least two shootings since he
19   joined the CITY OF VALLEJO Police Department, in 2014. Id., ¶ 51.
20           Plaintiff’s Complaint alleges, on information and belief, that Defendant McLaughlin’s
21   unconstitutional actions were pursuant to customs, policies, practices, and/or procedures of the
22   City’s police department, which were directed, encouraged, allowed, and/or ratified by policy-
23   making officers for the City and its police department, Id., ¶¶ 62, 62a-62g; these are discussed
24   and set forth in detail below. Plaintiff’s Complaint outlines additional allegations in the Monell
25   cause of action concerning the supervision, investigation, and discipline of Defendant
26   McLaughlin, as well as the ratification of McLaughlin’s conduct in the incident that gave rise to
27   this suit. See Id., ¶¶ 63-65.
28   //


     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                4
              Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 9 of 18



1        III. LEGAL STANDARD
2
             “Determining whether a complaint will survive a motion to dismiss for failure to state a
3
     claim is a ‘context-specific task that requires the reviewing court to draw on its judicial
4
     experience and common sense.’” Isayeva v. Cnty. of Sacramento, No. 2:13-CV-02015-KJM-
5
     KJN, 2014 U.S. Dist. LEXIS 67917, at *5 (E.D. Cal. May 16, 2014) (quoting Ashcroft v. Iqbal,
6
     556 U.S. 662, 679 (2009)). A district court reviewing a complaint under Rule 12(b)(6) must
7
     “construe the complaint in a light most favorable to the non-moving party,” Vasquez v. Los
8
     Angeles Cnty., 487 F.3d 1246, 1249 (9th Cir. 2007), cert. denied, 552 U.S. 1062 (2007), and it
9
     “‘must consider the complaint in its entirety[.]’” Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d
10
     1005, 1016 n.9 (9th Cir. 2012) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
11
     308, 322 (2007)).
12
             A complaint must satisfy the general notice pleading requirements of Federal Rule of
13
     Civil Procedure 8, which requires only “a short and plain statement of the claim showing that the
14
     pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This rule reflects a simplified and lenient
15
     pleading system that “was adopted to focus litigation on the merits of a claim” rather than on
16
     technicalities that could keep litigants out of court. Swierkiewicz v. Sorema, N.A., 534 U.S. 506,
17
     513–14 (2002) (“Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited
18
     exceptions”); see also Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit,
19
     507 U.S. 163, 168–69 (1993) (no heightened pleading standard for Monell claims).
20
             In Bell Atlantic v. Twombly, 550 U.S. 544 (2007), the Court held that “a complaint
21
     attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations.” Id. at
22
     555. The factual allegations must only “be enough to raise a right to relief above the speculative
23
     level.” Id. (citations omitted). The Twombly Court stressed that it was not imposing a probability
24
     requirement on plaintiffs at the pleading stage. Id. at 556. Rather, the claims must be “plausible,”
25
     which “simply calls for enough facts to raise a reasonable expectation that discovery will reveal
26
     evidence” supporting the allegations. Id. The Court explained: “[W]e do not require heightened
27
     fact pleading of specifics, but only enough facts to state a claim to relief that is plausible on its
28
     face.” Id. at 570. “[A] well-pleaded complaint may proceed even if it strikes a savvy judge that


     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                    5
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 10 of 18



1    actual proof of the facts alleged is improbable, and that a recovery is very remote and unlikely.”
2    Id. at 556 (quotations omitted). Two weeks after deciding Twombly, the Court issued Erickson v.
3    Pardus, 551 U.S. 89, 93 (2007) (per curiam), and put to rest any question that Twombly
4    overruled Rule 8(a)’s general notice-pleading scheme:
5           Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement
            of the claim showing that the pleader is entitled to relief.’ Specific facts are not
6
            necessary; the statement need only ‘give the defendant fair notice of what the . . .
7           claim is and the grounds upon which it rests.’

8    Id. at 93 (quoting Twombly, 550 U.S. at 555); see also Cormier v. All Am. Asphalt, 458 F. App’x
9    620, 620 (9th Cir. 2011) (quoting Twombly, 550 U.S. at 569–70) (“Swierkiewicz is still good law
10   after Twombly and Iqbal. This is supported by the language of Twombly, which rejected the
11   argument that its analysis ‘runs counter to Swierkiewicz.’”).
12          In Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011), cert. denied, 132 S. Ct. 2101 (2012), the
13   Ninth Circuit noted two principles common to Swierkiewicz, Erickson, Twombly and Ashcroft v.
14   Iqbal, 556 U.S. 662 (2009):
15          First, to be entitled to the presumption of truth, allegations in a complaint or
16
            counterclaim may not simply recite the elements of a cause of action, but must
            contain sufficient allegations of underlying facts to give fair notice and to enable
17          the opposing party to defend itself effectively. Second, the factual allegations that
            are taken as true must plausibly suggest an entitlement to relief, such that it is not
18          unfair to require the opposing party to be subjected to the expense of discovery
19
            and continued litigation.

20   Starr, 652 F.3d at 1216. The Court went on to explain Twombly and Iqbal’s, “plausibility”
21   requirement as follows:
22          If there are two alternative explanations, one advanced by defendant and the other
            advanced by plaintiff, both of which are plausible, plaintiff’s complaint survives a
23
            motion to dismiss under Rule 12(b)(6). Plaintiff’s complaint may be dismissed
24          only when defendant’s plausible alternative explanation is so convincing that
            plaintiff’s explanation is implausible. The standard at this stage of the litigation is
25          not that plaintiff’s explanation must be true or even probable. The factual
            allegations of the complaint need only ‘plausibly suggest an entitlement to relief.’
26

27   Id. at 1216–17 (quoting Iqbal, 556 U.S. at 681) (emphasis in original). The en banc Ninth Circuit

28   explained: “Iqbal demands more of plaintiffs than bare notice pleading, see Iqbal, 556 U.S. at
     677–78; Twombly, 550 U.S. at 562–63, but it does not require us to flyspeck complaints looking

     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                 6
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 11 of 18



1    for any gap in the facts.” Lacey v. Maricopa Cnty. (Arpaio), 693 F.3d 896, 924 (9th Cir. 2012)
2    (en banc).
3           The Supreme Court reaffirmed that a federal court may not apply a standard “‘more
4    stringent than the usual pleading requirements of Rule 8(a)’” in “‘civil rights cases alleging
5    municipal liability.’” Johnson v. City of Shelby, 574 U.S. 10 (2014), 135 S. Ct. 346, 347 (2014)
6    (per curiam) (quoting Leatherman, 507 U.S. at 164). Johnson also reaffirmed that a plaintiff in a
7    civil rights case need only state “simply, concisely, and directly” the events that they allege
8    entitle them to damages. Id. at 347. Where a plaintiff informs the municipality of the factual
9    basis for the complaint, the plaintiff is “required to do no more to stave off threshold dismissal
10   for want of an adequate statement of their claim.” Id. Moreover, federal pleading rules “do not
11   countenance dismissal of a complaint for imperfect statement of the legal theory supporting the
12   claim asserted.” Id. at 346; see also Johnson v. Shasta Cnty., 83 F. Supp. 3d 918, 933 (E.D. Cal.
13   2015) (citing Johnson v. City of Shelby, 135 S. Ct. 346) (holding that, in civil rights cases, courts
14   apply the usual pleading requirements)).
15          Pleading facts “‘on information and belief’ is sufficient to survive a motion to dismiss as
16   long as the other Iqbal-Twombly factors are satisfied.” Johnson, 83 F. Supp. 3d at 926 (citing
17   Hightower v. Tilton, No. C08-1129-MJP, 2012 U.S. Dist. LEXIS 50362, at *8–9 (E.D. Cal. Apr.
18   10, 2012) (citing Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1988))).
19          Finally, unless amendment would be futile, a district court should freely grant the
20   plaintiff leave to amend the complaint. Fed. R. Civ. P. 15(a)(2); Lopez v. Smith, 203 F.3d 1122,
21   1127 (9th Cir. 2000) (en banc) (“If a Rule 12(b)(6) motion to dismiss is granted, ‘[the] district
22   court should grant leave to amend even if no request to amend the pleading was made, unless it
23   determines that the pleading could not possibly be cured by the allegation of other facts.’”)).
24      IV. ARGUMENT
25
                  a. Plaintiff Has Sufficiently Pleaded a Monell claim against the City of Vallejo.
26
            As noted by this Court, “[a] plaintiff may state a claim for Section 1983 liability against a
27
     municipality under Monell in any of three circumstances: (1) when official policies or
28
     established customs inflict a constitutional injury; (2) when omissions or failures to act amount

     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                 7
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 12 of 18



1    to a local government policy of ‘deliberate indifference’ to constitutional rights; or (3) when a
2    local government official with final policy-making authority ratifies a subordinate'
3    unconstitutional conduct.” M.M. v. Cty. of San Mateo, No. 18-cv-05396-YGR, 2019 U.S. Dist.
4    LEXIS 16742, at *5-6 (N.D. Cal. Feb. 1, 2019) (citing Clouthier v. Cty. of Contra Costa, 591
5    F.3d 1232, 1249-50 (9th Cir. 2010).)
6                        i. A proper reading of Plaintiff’s Complaint demonstrates that the
                            City’s first argument for dismissal fails because Plaintiff’s Monell
7
                            claim is not supported “solely” by reference to other lawsuits and
8                           allegations of wrongdoing by McLaughlin.

9           Defendant City necessarily mischaracterizes and oversimplifies Plaintiff’s Complaint in
10   order to set up and advance its first argument, which is that Plaintiff’s Monell claim is supported
11   “solely by … references to other lawsuits and allegations of wrongdoing by McLaughlin[.] …”
12   ECF No. 14 at 10:11-13. A plain reading of Plaintiff’s Complaint, considered in its entirety as
13   required by the controlling authorities, Skilstaf, Inc., 669 F.3d at 1016 n.9, demonstrates that
14   Defendant’s contention is not accurate; Plaintiff’s Monell claim is predicated on a multitude of
15   allegations, including a number of specifically alleged customs, policies, practices, and/or
16   procedures, see ECF No. 1, ¶¶ 62, 62a-62g, and the fact that Plaintiff lodged an IA complaint
17   with the VPD against Ofc. McLaughlin, but the VPD IA never acknowledged the complaint,
18   never returned the undersigned counsel’s phone calls or responded to the undersigned’s letter,
19   and made no effort to interview Mr. Hutchins concerning the complaint. ECF No. 1, ¶¶ 40, 41,
20   43-48. Yet, the City, by and through the VPD Professional Standards Division, nevertheless
21   issued a disposition letter regarding the IA complaint, concluding that the complaint of excessive
22   force was “unfounded.” Id., ¶ 48. Thus, the City’s contention that Plaintiff’s Monell claim is
23   supported “solely by … references to other lawsuits and allegations of wrongdoing by
24   McLaughlin” is simply inaccurate, and this is a fatal flaw in the first argument for dismissal.
25          Indeed, Plaintiff’s Complaint alleges that the unconstitutional actions and/or omissions of
26   Defendants McLaughlin, DOES 13–23, and other Police Department personnel, as described
27   above, were approved, tolerated and/or ratified by policy-making officers for the City and the
28   VPD. Id. ¶ 64. And, the Complaint alleges that the details of this incident have been revealed to


     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                 8
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 13 of 18



1    the authorized policy makers within the City and the VPD, and that such policy makers have
2    direct knowledge of the facts of this incident. Id. Notwithstanding this knowledge, the authorized
3    policy makers within the City and the VPD have approved of the conduct of Defendants
4    McLaughlin and DOES 13–23, and other Police Department personnel, and have made a
5    deliberate choice to endorse the decisions of those defendant officers and the basis for those
6    decisions. Id. The Complaint alleges that, by so doing, the authorized policy makers within the
7    City and the VPD have shown affirmative agreement with the individual defendant officers’
8    actions, and have ratified the unconstitutional acts of the individual defendant officers. Id. At
9    minimum, the factual information pleaded in the Complaint regarding the investigation, coupled
10   with the fact that McLaughlin’s use of force was captured on video and VPD’s letter nonetheless
11   found McLaughlin had done nothing wrong, plausibly suggests that the City ratified Defendant
12   McLaughlin’s use of excessive force. Starr, 652 F.3d at 1216-17 (factual allegations need only
13   plausibly suggest an entitlement to relief).
14          Furthermore, this ratification by the City provides factual amplification to Plaintiff’s
15   detailed allegations that the unconstitutional actions of Defendant McLaughlin were pursuant to
16   the following customs, policies, practices, and/or procedures of Defendant City’s police
17   department, stated in the alternative, which were directed, encouraged, allowed, and/or ratified
18   by policy-making officers for Defendant City and its police department:
19          a. To use or tolerate the use of excessive and/or unjustified force, including the aiming
               of guns at individuals, as well as intentionally targeting the head of a subject that is
20
               face down;
21
            b. To engage in or tolerate unreasonable seizures;
22

23
            c. To fail to institute and require proper and adequate training, supervision, policies, and
               procedures concerning the use of force;
24
            d. To fail to institute and require proper and adequate training, supervision, policies, and
25             procedures concerning intentionally targeting the head area with a high degree of
26
               force;

27          e. To cover-up violations of constitutional rights by any or all of the following:
28
                     i. by failing to properly investigate and/or evaluate complaints or incidents of
                        unlawful seizures, excessive force, and/or racial profiling;

     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                 9
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 14 of 18



1
                    ii. by ignoring and/or failing to properly and adequately investigate and
2
                        discipline unconstitutional or unlawful police activity; and
3
                   iii. by allowing, tolerating, and/or encouraging police officers to: fail to file
4                       complete and accurate police reports; file false police reports; make false
5
                        statements; intimidate, bias and/or “coach” witnesses to give false information
                        and/or to attempt to bolster officers’ stories; and obstruct and/or interfere with
6                       investigations of unconstitutional or unlawful police conduct, by withholding
                        and/or concealing material information;
7

8
            f. To allow, tolerate, and/or encourage a “code of silence” among law enforcement
               officers and police department personnel, whereby an officer or member of the
9              department does not provide adverse information against a fellow officer or member
               of the department or hold another member accountable for official misconduct; and,
10

11          g. To use or tolerate inadequate, deficient, and improper procedures for handling,
               investigating, and reviewing complaints of officer misconduct. Id., ¶¶ 62, 62a-62g.
12
            Therefore, as this Court explained in a previous Order, denying a municipality’s motion
13
     to dismiss a Monell claim, “[u]nlike the ‘formulaic recitation of a cause of action’s elements’
14
     in Dougherty [v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011)], plaintiff enumerates” no
15
     less than seven customs, policies, practices, and/or procedures,” as set forth above and in ¶¶ 62a-
16
     62g of the Complaint. M.M. v. Cty. of San Mateo, No. 18-cv-05396-YGR, 2019 U.S. Dist.
17
     LEXIS 16742, at *8-9 (N.D. Cal. Feb. 1, 2019). And, as was the case in M.M., Plaintiff also
18
     provides factual support for these allegations. M.M., 2019 U.S. Dist. LEXIS at *9 (citing AE ex
19
     rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 640 (9th Cir. 2012) (holding that “plausible facts
20
     supporting a policy or custom...could cure[ ] the deficiency in [a] Monell claim”)). The factual
21
     support includes: the City’s failure to thoroughly investigate the Plaintiff’s complaint before
22
     exonerating Ofc. McLaughlin, the City’s ratification of Ofc. McLaughlin’s excessive force, and
23
     the City’s failure to discipline or terminate Ofc. McLaughlin even after the incident with Plaintiff
24
     and the incident with Mr. Burrell (both of which were captured on video), inter alia.
25
            Indeed, the City in its moving papers appears to state that its position is that there was no
26
     misconduct committed by Ofc. McLaughlin in the incident with Mr. Burell, which occurred
27
     about five (5) months after the incident that gave rise to the instant suit, stating: “The CITY
28
     denies any allegations of wrongdoing in this case which is currently pending in the Eastern District

     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                 10
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 15 of 18



1    of California.” ECF No. 14 at 4:24 (citing and requesting judicial notice of Case No. 2:19-cv-01898-
2    WBS-KJN). The fact that the Burrell case has not yet gone to trial (and, thus, there has not yet
3    been a formal adjudication) is hardly grounds for the City to disingenuously contend that the
4    incident is “unsubstantiated” and, thus, irrelevant to the Monell claim here. First, the incident
5    was captured on video by the victim and McLaughlin’s body camera, so it is not
6    “unsubstantiated”; moreover, if the City’s argument were taken to its logical extreme, then all a
7    municipality would have to do to preclude other acts of officers from forming any basis for
8    Monell claims would be to uniformly exonerate the officers, deny misconduct, and then assert
9    that the other incidents are “unsubstantiated.” As long as the other incidents had not gone to trial
10   yet and there was no other formal adjudication, then such evidence would never be relevant. That
11   is not the law, and would lead to absurd results.
12          Additionally, to the extent the authority relied on by the City concerned Monell claims
13   alleging that multiple lawsuits for civil rights violations have been filed against a municipality,
14   which such authority found does not, alone, support a Monell claim, such cases are
15   distinguishable from the instant case, where there are multiple claims and allegations against the
16   same officer. Courts have found Monell claims based on multiple claims and allegations against
17   the same officer to be cognizable. Dominguez v. City of L.A., No. CV 17-4557-DMG (PLAx),
18   2018 U.S. Dist. LEXIS 228425, at *11-12 (C.D. Cal. May 24, 2018) (“Such evidence may also
19   be relevant to plaintiffs’ Monell claim against the City, as prior complaints of force could show
20   that defendant Medina’s alleged violent propensity was known to defendant City, that defendant
21   City condoned the behavior, and that such behavior was part of a larger pattern of defendant
22   City's officers.”); see also Zampetis v. City of Atl. City, No. 1:15-cv-01231-NLH-AMD, 2017
23   U.S. Dist. LEXIS 101039, at *4-6 (D.N.J. June 29, 2017).
24          Plaintiff’s Complaint also alleges that Defendants City of Vallejo, its police department,
25   and DOES 3–13 failed to properly hire, train, instruct, monitor, supervise, evaluate, investigate,
26   and discipline Defendants McLaughlin, DOES 13–23, and other Police Department personnel,
27   with deliberate indifference to Plaintiff’s Constitutional rights, which were thereby violated as
28   described above. Id., ¶ 63.


     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                11
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 16 of 18



1           Lastly, Plaintiff’s Complaint alleges that the aforementioned customs, policies, practices,
2    and procedures, the failures to properly and adequately hire, train, instruct, monitor, supervise,
3    evaluate, investigate, and discipline, as well as the unconstitutional orders, approvals, ratification
4    and toleration of wrongful conduct of Defendants McLaughlin and DOES 13–23, were a moving
5    force and/or a proximate cause of the deprivations of Plaintiff’s clearly established and well-
6    settled constitutional rights, in violation of 42 USC §1983. Id., ¶ 65.
7           Defendant City contends that Plaintiff’s Monell “claim should be dismissed to the extent
8    it relies on prior conduct by MCLAUGHLIN as alleged in paragraphs 42, 50, and 51 in the
9    Complaint.” ECF No. 14 at 10:15-17. As explained above, Plaintiff’s Monell claim does not rely
10   solely on prior or subsequent conduct by McLaughlin; as such, it does not appear necessary to
11   address the panoply of cases relied on by the City to advance this argument. Nevertheless,
12   Plaintiff will discuss a few of them to demonstrate why they are inapposite here.
13          The City relies on a patchwork of cases to support this argument, but its reliance is
14   misplaced. For example, City cites Davis v. Clearlake Police Dep't, No. C-07-03365 EDL, 2008
15   U.S. Dist. LEXIS 67672, at *24 (N.D. Cal. Sep. 3, 2008), but Davis is distinguishable for a
16   number of reasons, including because the complaint at issue there did not contain the detailed
17   allegations present in Plaintiff’s Complaint, see ECF No. 1, ¶¶ 62, 62a-62g. Additionally, the
18   Davis opinion is a ruling on a summary judgment motion, not a motion to dismiss, where the
19   allegations must be accepted as true; discovery had presumably already been conducted –factual
20   allegations are not sufficient – evidence is required to support claims at that stage. The Davis
21   case is characteristic of the cases relied on by the City; they are distinguishable and inapposite as
22   to the Plaintiff’s Monell claim in the instant case.
23          Thus, contrary to Defendant City’s erroneous assertions, Plaintiff’s Monell claim is
24   supported by a multitude of allegations that “‘plausibly suggest an entitlement to relief’ and ‘give
25   fair notice and . . . enable the [County] to defend itself effectively[,]’” M.M., 2019 U.S. Dist.
26   LEXIS at *10 (quoting AE ex rel. Hernandez, 666 F.3d at 636-37), not “solely by … references
27   to other lawsuits and allegations of wrongdoing by McLaughlin[.]” ECF No. 14 at 10:11-13.
28




     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                12
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 17 of 18



1                       ii. The City’s second argument for dismissal is logically flawed because it
                            is predicated on a misapprehension of the facts concerning which
2
                            agency conducted the investigation into Ofc. McLaughlin’s use of
3                           excessive force and which agency had the power to discipline Ofc.
                            McLaughlin for the conduct, and these flaws are fatal to the City’s
4                           entire analysis on Monell causation.
5
             City’s second argument for dismissal appears to be the logically flawed contention that
6
     there is no causation because “this case concerns an off-duty arrest, with the Walnut Creek
7
     Police department investigating the charges,” and, “[g]iven that the underlying criminal
8
     investigations were handled by the Walnut Creek Police Department as stated in the Complaint, any
9
     alleged wrongdoing connected to the investigations of wrongdoing would therefore be outside of the
10
     control of the CITY and therefore cannot be maintained in this action.” ECF No. 14 at 11:3-24. At
11
     the risk of “tilting at windmills” like Don Quixote, Plaintiff attempts to respond to this argument.
12
             This contention by City is premised on its apparent belief, albeit wholly erroneous, that
13
     the City of Walnut Creek’s purported investigation of “the charges” (whatever this means), ECF
14
     No. 14 at 11:4, is somehow germane to Plaintiff’s excessive force complaint that was lodged
15
     with the City of Vallejo Police Department; Plaintiff lodged the IA complaint with the VPD
16
     because it is the department that employs Defendant McLaughlin. The City of Walnut Creek did
17
     not employ Ofc. McLaughlin, and, thus, would have had no ability to impose any administrative
18
     discipline or penalties. The most the City of Walnut Creek could have done would be to
19
     investigate the conduct of its own officers, perhaps refer the matter to the IA division of the
20
     VPD, or perhaps recommend criminal charges against Ofc. McLaughlin to the Contra Costa
21
     County D.A.’s Office. See e.g. Burns v. City of Concord, 99 F. Supp. 3d 1007, 1032 (N.D. Cal.
22
     2015) (“Furthermore, to the extent that Plaintiffs’ Monell claims are based on Contra Costa
23
     County’s or the City of Antioch’s ‘prior knowledge of the propensity of the Concord Police
24
     Department and Concord Police Officers to engage in unlawful acts in violation of persons[’]
25
     constitutional rights, particularly with regard to excessive force,’ and Contra Costa County’s or
26
     the City of Antioch’s deliberate indifference to that propensity, see TAC ¶¶ 148, 162, the claims
27
     fail. As the court explained in its previous order, Contra Costa County and the City of Antioch
28
     are not responsible for training Concord police officers, and Plaintiffs have had numerous


     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                  13
             Case 4:19-cv-05724-YGR Document 19 Filed 01/15/20 Page 18 of 18



1    opportunities to re-allege these claims. Plaintiffs’ Monell claims against Contra Costa County
2    and the City of Antioch are dismissed with prejudice to the extent that they are based on Contra
3    Costa County’s and the City of Antioch’s alleged failure to prevent the Concord police officers
4    from violating the Fourth Amendment.”). Whereas, in actuality, the IA complaint against Ofc.
5    McLaughlin was filed with the City of Vallejo’s VPD, a fact the City presumably is aware of,
6    since the complaint was received and an “investigation” purportedly was conducted, according to
7    the letter received by Plaintiff’s counsel.
8           In sum, the City’s second argument for dismissal, which is based on the logically flawed
9    contention that Plaintiff’s Monell claim fails because a different agency handled the underlying
10   criminal investigations, is entirely unavailing and misses the mark.
11      V. CONCLUSION
12
            For the foregoing reasons, Defendant City of Vallejo’s motion to dismiss should be
13
     denied in its entirety. However, if the Court is inclined to grant any part of the motion, Plaintiff
14
     respectfully requests leave to amend his Complaint.
15

16
     Dated: January 15, 2020                        LAW OFFICE OF SANJAY S. SCHMIDT
17                                                  -and-
                                                    LAW OFFICE OF JOSEPH S. MAY
18

19                                                  /s/ Sanjay S. Schmidt
20
                                                    By: Sanjay S. Schmidt
                                                    Attorneys for Plaintiff,
21                                                  SANTIAGO HUTCHINS
22

23

24

25

26

27

28




     Pltf’s Resp. in Opp. To City of Vallejo’s MTD; Memo of Ps & As ISO Thereof
     Hutchins v. City of Vallejo, et al.
     USDC (N.D. Cal.) Case No. 4:19-cv-05724-YGR                                                14
